Eberhardt, Judge.
A servant brought suit against his master for damages on account of personal injuries sustained when he, a carpenter engaged in the installing of ceiling in a carport of the master’s house, stepped down from a platform made by laying boards on sawhorses onto a ladder which the master had placed on the concrete floor near the platform, fell and suffered injuries. It did not appear that the master informed the servant of the presence of the ladder, but the servant conceded that if he had looked down before stepping off he would have seen it. There was no debris or other item on the floor except the ladder, which had a small strip of plywood lying on it. Defendant moved for a directed verdict upon the close of the evidence, which the court denied, and a verdict was returned for plaintiff. To the overruling of a motion for new trial on the general grounds and a motion for judgment notwithstanding the verdict defendant excepts. Held:
While á master owes to his servant the duty of ordinary care in providing a safe place in which to work, Chenall v. Palmer Brick Co., 117 Ga. 106 (43 SE 443), and the servant assumes the ordinary risks of his employment and is bound to exercise ordinary care in protecting himself from dangers incident thereto if he has equal means with the master of knowing of the defects or dangers, Code § 66-303, these are questions to be resolved by the jury unless the circumstances are such that a finding for the defendant is demanded as a matter of law. Though it would have been authorized, we can not say that the circumstances here demand that finding. The jury having-resolved the factual issues against the master and the verdict having the approval of the trial judge, we should not disturb it.

Judgment affirmed.


Nichols, P. J., and Pannell, J., concur.